Citation Nr: 0912614	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for diabetes and related 
disorders as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1960.  He also served on active duty for training (ACDUTRA) 
in the U.S. Army Reserves from September 2, 1961 to September 
16, 1961. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the 
Manchester New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for diabetes and related disorders as a result of 
exposure to herbicides.  In April 2007, the Board remanded 
the claim for additional development.

The Veteran testified at a local RO hearing in May 2004.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran was not exposed to herbicides while on 
ACDUTRA at Fort Drum, New York.

3.  The evidence of record demonstrates the Veteran's claimed 
diabetes is not a result of any established event, injury, or 
disease during active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may service incurrence of diabetes be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2002 and April 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the Veteran has not been afforded a VA 
examination in which in connection with his claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that a VA 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he incurred diabetes while on 
active duty.  The service treatment records are negative for 
any signs, symptoms, or diagnoses of diabetes.  Additionally, 
none of the competent medical evidence of record provides any 
indication that there could be a connection between his 
present diabetes and his active service.  The Board finds 
that there is sufficient competent medical evidence of record 
to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Diabetes

In this case, the Veteran's service treatment records are 
negative for any signs, symptoms, or diagnoses of diabetes.  
The March 1960 separation examination report indicates that 
the Veteran's endocrine system was normal, and urinalysis was 
negative for the presence of sugar.

A private medical history report from June 1968 indicates 
that the Veteran was previously in good health.  A VA 
treatment record from July 1971 indicates that he was 
hospitalized for chronic alcoholism.  A March 1972 form 
signed by a physician employed by the city dated noted the 
Veteran's history of excessive drinking.

A private treatment record from May 1990 reveals that the 
Veteran was first diagnosed with diabetes at that institution 
in January 1990.  It was noted that the exact date of onset 
of diabetes was unclear but was within the previous year.

Additional VA treatment records from July 1992 show that the 
Veteran had a diagnosis of diabetes.

Based on the evidence of record, the Board finds that 
diabetes was not caused by the Veteran's active service on a 
direct basis.  As mentioned previously, the service treatment 
records are negative for diabetes.  The first evidence of 
diabetes in the evidence of record appears in 1990-nearly 30 
years after the Veteran left active duty.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Additionally, none of 
the competent evidence of record provides a link between the 
Veteran's current diabetes and his active service.  Without 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury, service 
connection cannot be granted on a direct basis.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection for 
diabetes could be established on a presumptive basis.  To 
establish service connection for diabetes on a presumptive 
basis, the disability must manifest itself to a compensable 
degree within one year of the veteran leaving active duty.  
See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this case, no 
medical evidence demonstrates that the Veteran experienced 
diabetes to a compensable level within a year after his 
discharge from active duty.  A medical history given in 
June 1968 indicates that the Veteran was previously in good 
health.  Therefore, service connection for diabetes cannot be 
established on a presumptive basis.

Finally, the Board has carefully considered the Veteran's 
assertion that his diabetes was caused by exposure to 
herbicides (Agent Orange).  The Board notes that the diabetes 
mellitus (Type II) is associated with herbicide exposure for 
purposes of presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting the 
Secretary to determine by regulation diseases subject to the 
presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

In this case, the claims file does not contain any evidence 
which definitively places the Veteran in the Republic of 
Vietnam during the time period for which exposure to 
herbicides is legally presumed.  The National Personnel 
Records Center indicated that there is no evidence in the 
veteran's military file to substantiate any service in the 
Republic of Vietnam.

During his personal hearing in May 2004, the Veteran asserted 
that he was exposed to herbicides during his period of 
ACDUTRA at Fort Drum, New York.  Service personnel records 
reveal that the Veteran served at Fort Drum for a period of 
fifteen days in September 1961.

The Board notes that herbicides, including Agent Orange, were 
sprayed in an area of Fort Drum.  An inquiry to the C&P 
Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE yielded the 
following response in August 2007:

[According to a review of the Department 
of Defense's inventory of herbicide 
operations, Agent Orange] was used and 
tested at Fort Drum, New York, in the 
spring of 1959.  Its application was 
tested with helicopter spraying of 13 
drums over a 4 square mile artillery 
range.  Fort Drum itself includes over 
138 square miles.  There is no record 
of testing during 1961 or any other 
year.  A DoD document from 1984 refers 
briefly to "interviews" showing small-
scale brush clearing herbicide use 
along roads and artillery impact areas 
from the 1960s to early 1970s.  
However, there is no way to verify this 
use or know the extent of it.  This 
situation is not like Vietnam, where 
airborne spraying of [Agent Orange] was 
common and where a veteran's presence 
in country is sufficient for a 
presumption to exist.  In the case of 
Fort Drum service, the veteran would 
need to provide some evidence of 
exposure beyond his mere presence on 
the military base for 14 days.

Unfortunately, such evidence has not been provided by the 
Veteran.  The Veteran has submitted a July 1987 report from 
the United States Army Environmental Hygiene Agency which 
indicates that there was an area of vegetative distress at 
Fort Drum, but the same document reveals that results of 
near-surface soil and sediment sampling in the Main Impact 
Area where herbicides were employed showed no dioxin in any 
of the samples.  Military personnel records show that in 
spring 1959, the period of time during which herbicides were 
tested at Fort Drum, New York, the Veteran was serving in 
Alabama.  The Veteran did not arrive at Fort Drum until 
September 1961.  Inquiries made to the U.S. Army and Joint 
Services Records Research Center (JSRRC) in October 2002 and 
September 2008 yielded no records showing that the Veteran 
was exposed to herbicides.  As the Veteran did not serve on 
active duty at Fort Drum during the specific times when Agent 
Orange was sprayed, exposure to herbicides cannot be 
presumed.  Absent evidence that the Veteran was exposed to 
herbicides, service connection for diabetes secondary to 
herbicide exposure cannot be allowed.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for diabetes and related 
disorders as a result of exposure to herbicides is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


